— In an action, inter alia, for a judgment declaring the imposition of ad valorem taxes for garbage collection against the plaintiffs’ properties invalid, the defendants appeal from an order and judgment of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered March 12, 1990, which, inter alia, granted summary judgment in favor of the plaintiffs and declared the imposition of ad valorem taxes for garbage collection against the plaintiffs’ properties invalid.
Ordered that the order and judgment is affirmed, with costs.
It is undisputed that although the ad valorem garbage collection taxes were being levied against the plaintiffs’ respective properties, the plaintiffs were not receiving any garbage collection services. Where property is excluded from garbage collection services, the imposition of a garbage collection tax is invalid (see, Matter of Sperry Rand Corp. v Town of N. Hempstead, 53 Misc 2d 970, affd 29 AD2d 968, affd 23 NY2d 666; Landmark Colony at Oyster Bay Homeowners’ Assn. v Town of Oyster Bay, 145 AD2d 542). The defendants’ assertion that there was a triable issue of fact as to whether the plaintiffs waived their right to object to the imposition of the taxes is nothing more than conjecture and is unsupported by the record. The appellants’ remaining contentions are without merit. Thus, summary judgment was properly granted in favor of the plaintiffs (see, Landmark Colony at Oyster Bay Homeowners’ Assn. v Town of Oyster Bay, supra). Kunzeman, J. P., Harwood, Eiber and Balletta, JJ., concur.